Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in the Registration Statement (Form S-3) and related Prospectus of Lincoln National Corporation for the registration of $10,000,000of Deferred Compensation Obligations pursuantto Lincoln National Corporation's Executive Deferred Compensation Plan for Agent and to the incorporation by reference therein of our reports dated February 27, 2007, with respect to the consolidated financial statements and schedules of Lincoln National Corporation, Lincoln National Corporation management's assessment of the effectiveness of internal control over financial reporting, and the effectiveness of internal control over financial reporting of Lincoln National Corporation, included in its Annual Report (Form 10-K) for the year ended December 31, 2006, filed with the Securities and Exchange Commission. /s/Ernst & Young LLP Philadelphia, PA September 18, 2007
